Memorandum Opinion
Sadie L. Clancy, who died July 16, 1977, bequeathed to her sister Bessie her entire estate. For more than ten consecutive years prior to *43Bessie’s fifteenth birthday, the sisters lived together in the same household with their parents. The Department of Revenue of the State of New Hampshire assessed a succession tax under RSA 86:6 I upon the estate of Sadie. The estate and Bessie claim an exemption under RSA 86:6 II (f) (Supp. 1977), which exempts from taxation property which passes to “a person who for ten consecutive years prior to his fifteenth birthday was a member of the household of the decedent.” The Probate Court (Copadis, J.) transferred the question without ruling on an agreed statement of facts.
The statute does not make exemptions for members of the same household but rather for a member of the “household of the decedent.” During the time the sisters were living together prior to the fifteenth birthday of Bessie, they were living in the household of their parents not the household of Sadie the decedent. To construe the statute so as to exempt the property from taxation in this case would be contrary to its plain words. This construction is also consistent with the legislative history which shows that the exemption was intended to apply to certain persons under fifteen living in the household of one who had their “care and custody.” N.H.S. JOUR. 347 (March 1972). This is not the situation in this case.

Remanded.